UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7061 Name of Registrant: Putnam Capital Appreciation Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Capital Appreciation Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 05/31/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Capital Appreciation Fund Putnam Capital Appreciation Fund merged into Putnam Investors Fund on December 29, 2008. The voting record for this fund represents votes for which the record date occurred prior to the merger. Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Acxiom Corporation Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP9 005125109 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Dillard, II Mgmt For For For 1.2 Elect Thomas McLarty, III Mgmt For For For 1.3 Elect Jeffrey Ubben Mgmt For For For 1.4 Elect R. Halsey Wise Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE 2005 EQUITY COMPENSATION PLAN. 3 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Air Methods Corporation Ticker Security ID: Meeting Date Meeting Status AIRM CUSIP9 009128307 07/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL H. GRAY 2 ELECTION OF DIRECTOR: Mgmt For For For MORAD TAHBAZ 3 ELECTION OF DIRECTOR: Mgmt For For For AARON D. TODD 4 ADOPTION OF AMENDMENT TO Mgmt For For For INCREASE NUMBER OF AUTHORIZED SHARES Alliance One International, Inc. Ticker Security ID: Meeting Date Meeting Status AOI CUSIP9 018772103 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect C. Richard Green, Jr. Mgmt For For For 1.2 Elect Nigel Howard Mgmt For For For 1.3 Elect Joseph Lanier, Jr. Mgmt For For For 1.4 Elect William Sheridan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles American Woodmark Corporation Ticker Security ID: Meeting Date Meeting Status AMWD CUSIP9 030506109 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Brandt, Jr. Mgmt For For For 1.2 Elect Martha Dally Mgmt For For For 1.3 Elect James Davis Mgmt For For For 1.4 Elect James Gosa Mgmt For For For 1.5 Elect Kent Guichard Mgmt For For For 1.6 Elect Daniel Hendrix Mgmt For For For 1.7 Elect Kent Hussey Mgmt For For For 1.8 Elect G. Thomas McKane Mgmt For For For 1.9 Elect Carol Moerdyk Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Shareholder Mgmt For For For Value Plan for Employees AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Ansoft Corporation Ticker Security ID: Meeting Date Meeting Status ANST CUSIP9 036384105 07/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For Against Against 3 Transact Other Business Mgmt For Against Against APPLIED BIOSYSTEMS INC. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038149100 10/28/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Applied Industrial Technologies Ticker Security ID: Meeting Date Meeting Status AIT CUSIP9 03820C105 10/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Thomas Hiltz Mgmt For For For 1.2 Elect John Meier Mgmt For For For 1.3 Elect David Pugh Mgmt For For For 1.4 Elect Peter Wallace Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Ashland Inc. Ticker Security ID: Meeting Date Meeting Status ASH CUSIP9 044209104 01/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roger Hale Mgmt For For For 1.2 Elect Vada Manager Mgmt For For For 1.3 Elect George Schaefer, Jr. Mgmt For For For 1.4 Elect John Turner Mgmt For For For 1.5 Elect Mark Rohr Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of a Majority Vote for Mgmt For For For Election of Directors Atmos Energy Corporation Ticker Security ID: Meeting Date Meeting Status ATO CUSIP9 049560105 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruben Esquivel Mgmt For For For 1.2 Elect Richard Cardin Mgmt For For For 1.3 Elect Thomas Meredith Mgmt For For For 1.4 Elect Nancy Quinn Mgmt For For For 1.5 Elect Stephen Springer Mgmt For For For 1.6 Elect Richard Ware II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING DECLASSIFICATION OF BOARD OF DIRECTORS. AutoZone, Inc. Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Crowley Mgmt For For For 1.2 Elect Sue Gove Mgmt For For For 1.3 Elect Earl Graves, Jr. Mgmt For For For 1.4 Elect Robert Grusky Mgmt For For For 1.5 Elect J.R. Hyde, III Mgmt For For For 1.6 Elect W. Andrew McKenna Mgmt For For For 1.7 Elect George Mrkonic, Jr. Mgmt For For For 1.8 Elect Luis Nieto Mgmt For For For 1.9 Elect William Rhodes, III Mgmt For For For 1.10 Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Blue Coat Systems, Inc. Ticker Security ID: Meeting Date Meeting Status BCSI CUSIP9 09534T508 10/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian NeSmith Mgmt For For For 1.2 Elect David Hanna Mgmt For For For 1.3 Elect James Barth Mgmt For For For 1.4 Elect Keith Geeslin Mgmt For For For 1.5 Elect Timothy Howes Mgmt For For For 1.6 Elect James Tolonen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blyth, Inc. Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 01/29/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For 2 Decrease in Authorized Common Mgmt For For For Stock BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bois d'Arc Energy, Inc. Ticker Security ID: Meeting Date Meeting Status BDE CUSIP9 09738U103 08/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For Against Against 2 Transaction of Other Business Mgmt For Against Against Buckeye Technologies Inc Ticker Security ID: Meeting Date Meeting Status BKI CUSIP9 118255108 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Bryan Mgmt For For For 1.2 Elect R. Howard Cannon Mgmt For For For 1.3 Elect Katherine Buckman Gibson Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Burger King Holdings Inc. Ticker Security ID: Meeting Date Meeting Status BKC CUSIP9 121208201 11/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Chidsey Mgmt For Withhold Against 1.2 Elect Richard Boyce Mgmt For Withhold Against 1.3 Elect David Brandon Mgmt For Withhold Against 1.4 Elect Ronald Dykes Mgmt For Withhold Against 1.5 Elect Peter Formanek Mgmt For Withhold Against 1.6 Elect Manuel Garcia Mgmt For Withhold Against 1.7 Elect Sanjeev Mehra Mgmt For Withhold Against 1.8 Elect Stephen Pagliuca Mgmt For Withhold Against 1.9 Elect Brian Swette Mgmt For Withhold Against 1.10 Elect Kneeland Youngblood Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Stock Pursuant to Mgmt For For For Merger 2 Article Amendment Regarding Votes Mgmt For For For Per Share 3 Increase in Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Christopher & Banks Corp. Ticker Security ID: Meeting Date Meeting Status CBK CUSIP9 171046105 07/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Larry Barenbaum Mgmt For For For 1.2 Elect Martin Bassett Mgmt For For For 1.3 Elect Lorna Nagler Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan for Non-Employee Directors 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 6 Transaction of Other Business Mgmt For Against Against Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Computer Sciences Corp. Ticker Security ID: Meeting Date Meeting Status CSC CUSIP9 205363104 08/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Irving Bailey, II Mgmt For For For 1.2 Elect David Barram Mgmt For For For 1.3 Elect Stephen Baum Mgmt For For For 1.4 Elect Rodney Chase Mgmt For For For 1.5 Elect Judith Haberkorn Mgmt For For For 1.6 Elect Michael Laphen Mgmt For For For 1.7 Elect F. Warren McFarlan Mgmt For For For 1.8 Elect Chong Sup Park Mgmt For For For 1.9 Elect Thomas Patrick Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS CPI Corp. Ticker Security ID: Meeting Date Meeting Status CPY CUSIP9 125902106 07/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Abel Mgmt For For For 1.2 Elect Peter Feld Mgmt For For For 1.3 Elect Michael Koeneke Mgmt For For For 1.4 Elect David Meyer Mgmt For For For 1.5 Elect Turner White Mgmt For For For 2 APPROVAL OF THE CPI CORP. Mgmt For For For OMNIBUS INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Cracker Barrel Old Country Store Inc. Ticker Security ID: Meeting Date Meeting Status CBRL CUSIP9 12489V106 11/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Carreker Mgmt For For For 1.2 Elect Robert Dale Mgmt For For For 1.3 Elect Richard Dobkin Mgmt For For For 1.4 Elect Robert Hilton Mgmt For For For 1.5 Elect Charles Jones, Jr. Mgmt For For For 1.6 Elect B.F. Lowery Mgmt For For For 1.7 Elect Martha Mitchell Mgmt For For For 1.8 Elect Andrea Weiss Mgmt For For For 1.9 Elect Jimmie White Mgmt For For For 1.10 Elect Michael Woodhouse Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Company Name Change Mgmt For For For 4 Amendment to the Stock Option Mgmt For For For Plan 5 Amendment to the 2002 Omnibus Mgmt For For For Incentive Compensation Plan Regarding Performance Criteria 6 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan Regarding Share Increase CSS Industries, Inc. Ticker Security ID: Meeting Date Meeting Status CSS CUSIP9 125906107 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Beaumont Mgmt For For For 1.2 Elect James Bromley Mgmt For For For 1.3 Elect Jack Farber Mgmt For For For 1.4 Elect John Gavin Mgmt For For For 1.5 Elect Leonard Grossman Mgmt For For For 1.6 Elect James Ksansnak Mgmt For For For 1.7 Elect Rebecca Matthias Mgmt For For For 1.8 Elect Christopher Munyan Mgmt For For For 2 APPROVAL OF THE AMENDMENT Mgmt For Against Against TO THE 2004 EQUITY COMPENSATION PLAN. 3 APPROVAL OF THE Mgmt For For For MANAGEMENT INCENTIVE PROGRAM. Dyncorp International Inc Ticker Security ID: Meeting Date Meeting Status DCP CUSIP9 26817C101 07/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Ballhaus Mgmt For Withhold Against 1.2 Elect Michael Bayer Mgmt For Withhold Against 1.3 Elect Charles Ream Mgmt For Withhold Against 1.4 Elect Peter Schoomaker Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For Withhold Against 1.2 Elect Arthur Golden Mgmt For Withhold Against 1.3 Elect Harriet Green Mgmt For Withhold Against 1.4 Elect William Johnson Mgmt For Withhold Against 1.5 Elect John Menzer Mgmt For Withhold Against 1.6 Elect Vernon Loucks, Jr. Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Emulex Corporation Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fred Cox Mgmt For For For 1.2 Elect Michael Downey Mgmt For For For 1.3 Elect Bruce Edwards Mgmt For For For 1.4 Elect Paul Folino Mgmt For For For 1.5 Elect Robert Goon Mgmt For For For 1.6 Elect Don Lyle Mgmt For For For 1.7 Elect James McCluney Mgmt For For For 1.8 Elect Dean Yoost Mgmt For For For 2 Option Exchange Program Mgmt For Against Against 3 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan Regarding Share Increase 4 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan Regarding Clarification 5 Amendment to the Employee Stock Mgmt For For For Purchase Plan 6 Ratification of Auditor Mgmt For For For FactSet Research Systems Inc. Ticker Security ID: Meeting Date Meeting Status FDS CUSIP9 303075105 12/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael DiChristina Mgmt For For For 1.2 Elect Walter Siebecker Mgmt For For For 1.3 Elect Joseph Zimmel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Non-Employee Directors' Mgmt For Against Against Stock Option Plan 4 TO RATIFY THE ADOPTION OF Mgmt For For For THE COMPANY'S 2008 EMPLOYEE STOCK PURCHASE PLAN. 5 Election of Directors Mgmt For For For Fair Isaac Corporation Ticker Security ID: Meeting Date Meeting Status FICDL CUSIP9 303250104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect A. George Battle Mgmt For For For 1.2 Elect Nicholas Graziano Mgmt For For For 1.3 Elect Mark Greene Mgmt For For For 1.4 Elect Alex Hart Mgmt For For For 1.5 Elect James Kirsner Mgmt For For For 1.6 Elect William Lansing Mgmt For For For 1.7 Elect Allan Loren Mgmt For For For 1.8 Elect John McFarlane Mgmt For For For 1.9 Elect Margaret Taylor Mgmt For For For 1.10 Elect Duane White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Foamex International Inc. Ticker Security ID: Meeting Date Meeting Status FMXL CUSIP9 344123203 07/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eugene Davis Mgmt For Withhold Against 1.2 Elect Robert Burke Mgmt For Withhold Against 1.3 Elect Seth Charnow Mgmt For Withhold Against 1.4 Elect Thomas Hudgins Mgmt For Withhold Against 1.5 Elect John Johnson, Jr. Mgmt For Withhold Against 1.6 Elect David Lyon Mgmt For Withhold Against 1.7 Elect Gregory Poling Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Forest Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status FRX CUSIP9 345838106 08/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Solomon Mgmt For For For 1.2 Elect Lawrence Olanoff, MD., Ph.D. Mgmt For For For 1.3 Elect Nesli Basgoz, MD Mgmt For For For 1.4 Elect William Candee, III Mgmt For For For 1.5 Elect George Cohan Mgmt For For For 1.6 Elect Dan Goldwasser Mgmt For For For 1.7 Elect Kenneth Goodman Mgmt For For For 1.8 Elect Lester Salans, MD Mgmt For For For 2 ADOPTION OF THE AMENDED Mgmt For Against Against AND RESTATED CERTIFICATE OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For Foundry Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 12/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For General Maritime Corporation Ticker Security ID: Meeting Date Meeting Status GMR CUSIP9 Y2692M103 12/16/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against BRADBURY H. ANDERSON 2 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 5 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 6 ELECTION OF DIRECTOR: HEIDI Mgmt For For For G. MILLER 7 ELECTION OF DIRECTOR: HILDA Mgmt For For For OCHOA-BRILLEMBOURG 8 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 9 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For E. QUAM 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Global Payments Inc. Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Garcia Mgmt For For For 1.2 Elect Gerald Wilkins Mgmt For For For 1.3 Elect Michael Trapp Mgmt For For For 2 Ratification of Auditor Mgmt For For For Global Sources Ltd. Ticker Security ID: Meeting Date Meeting Status GSOL CUSIP9 G39300101 08/22/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Removal of Auditor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Grey Wolf, Inc. Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 07/15/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 TO APPROVE THE Mgmt For For For HORSEPOWER HOLDINGS, INC. 2 3 Right to Adjourn Meeting Mgmt For Against Against Harris Interactive Inc. Ticker Security ID: Meeting Date Meeting Status HPOL CUSIP9 414549105 10/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Fingerhood Mgmt For For For 1.2 Elect Gregory Novak Mgmt For For For 1.3 Elect James Riedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Helen Of Troy Limited Ticker Security ID: Meeting Date Meeting Status HELE CUSIP9 G4388N106 08/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Abromovitz Mgmt For Withhold Against 1.2 Elect John Butterworth Mgmt For Withhold Against 1.3 Elect Timothy Meeker Mgmt For Withhold Against 1.4 Elect Byron Rubin Mgmt For Withhold Against 1.5 Elect Gerald Rubin Mgmt For Withhold Against 1.6 Elect Stanlee Rubin Mgmt For Withhold Against 1.7 Elect Adolpho Telles Mgmt For Withhold Against 1.8 Elect Darren Woody Mgmt For Withhold Against 2 TO APPROVE THE HELEN OF Mgmt For For For TROY LIMITED 2008 EMPLOYEE STOCK PURCHASE PLAN 3 TO APPROVE THE HELEN OF Mgmt For Against Against TROY LIMITED 2008 STOCK INCENTIVE PLAN 4 2008 Non-Employee Director Stock Mgmt For Against Against Incentive Plan 5 Amendment to the 1997 Cash Mgmt For For For Bonus Performance Plan 6 Ratification of Auditor Mgmt For For For Interactive Brokers Group, Inc. Ticker Security ID: Meeting Date Meeting Status IBKR CUSIP9 45841N107 07/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS PETERFFY 2 ELECTION OF DIRECTOR: EARL Mgmt For Against Against H. NEMSER 3 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against J. BRODY 4 ELECTION OF DIRECTOR: MILAN Mgmt For Against Against GALIK 5 ELECTION OF DIRECTOR: Mgmt For Against Against LAWRENCE E. HARRIS 6 ELECTION OF DIRECTOR: HANS Mgmt For Against Against R. STOLL 7 ELECTION OF DIRECTOR: IVERS Mgmt For Against Against W. RILEY 8 APPROVAL OF THE 2007 STOCK Mgmt For For For INCENTIVE PLAN 9 Ratification of Auditor Mgmt For For For International Bancshares Corporation Ticker Security ID: Meeting Date Meeting Status IBOC CUSIP9 459044103 12/19/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorization of Preferred Stock Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For For For Intervoice, Inc. Ticker Security ID: Meeting Date Meeting Status INTV CUSIP9 461142101 07/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brandenburg Mgmt For For For 1.2 Elect Timothy Harris Mgmt For For For 1.3 Elect James Milton Mgmt For For For 1.4 Elect Gerald Montry Mgmt For For For 1.5 Elect George Platt Mgmt For For For 1.6 Elect Donald Reed Mgmt For For For 1.7 Elect Robert Ritchey Mgmt For For For 1.8 Elect Michael Willner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Intuit Inc. Ticker Security ID: Meeting Date Meeting Status INTU CUSIP9 461202103 12/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bennett Mgmt For For For 1.2 Elect Christopher Brody Mgmt For For For 1.3 Elect William Campbell Mgmt For For For 1.4 Elect Scott Cook Mgmt For For For 1.5 Elect Diane Greene Mgmt For Withhold Against 1.6 Elect Michael Hallman Mgmt For For For 1.7 Elect Edward Kangas Mgmt For For For 1.8 Elect Suzanne Nora Johnson Mgmt For For For 1.9 Elect Dennis Powell Mgmt For For For 1.10 Elect Stratton Sclavos Mgmt For For For 1.11 Elect Brad Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE AMENDMENT TO Mgmt For Against Against OUR 2 PLAN. Jack Henry & Associates, Inc. Ticker Security ID: Meeting Date Meeting Status JKHY CUSIP9 426281101 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jerry Hall Mgmt For For For 1.2 Elect Michael Henry Mgmt For For For 1.3 Elect James Ellis Mgmt For For For 1.4 Elect Craig Curry Mgmt For For For 1.5 Elect Wesley Brown Mgmt For For For 1.6 Elect Matthew Flanigan Mgmt For For For 1.7 Elect Marla Shepard Mgmt For For For 1.8 Elect John Prim Mgmt For For For 2 Ratification of Auditor Mgmt For For For JAKKS Pacific, Inc. Ticker Security ID: Meeting Date Meeting Status JAKK CUSIP9 47012E106 09/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Friedman Mgmt For For For 1.2 Elect Stephen Berman Mgmt For For For 1.3 Elect Dan Almagor Mgmt For For For 1.4 Elect David Blatte Mgmt For For For 1.5 Elect Robert Glick Mgmt For For For 1.6 Elect Michael Miller Mgmt For For For 1.7 Elect Murray Skala Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Mgmt For For For Award and Incentive Plan 4 Transaction of Other Business Mgmt For Against Against John Wiley & Sons, Inc. Ticker Security ID: Meeting Date Meeting Status JWB CUSIP9 968223206 09/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kim Jones Mgmt For Withhold Against 1.2 Elect Raymond McDaniel, Jr. Mgmt For Withhold Against 1.3 Elect William Plummer Mgmt For Withhold Against 2 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Korn/Ferry International Ticker Security ID: Meeting Date Meeting Status KFY CUSIP9 500643200 09/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Debra Perry Mgmt For For For 1.2 Elect Gerhard Schulmeyer Mgmt For For For 1.3 Elect Harry You Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE KORN/FERRY Mgmt For Against Against INTERNATIONAL 2008 STOCK INCENTIVE PLAN. 4 Transaction of Other Business Mgmt For Against Against La-Z-Boy Incorporated Ticker Security ID: Meeting Date Meeting Status LZB CUSIP9 505336107 08/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kurt Darrow Mgmt For Withhold Against 1.2 Elect James Johnston Mgmt For Withhold Against 1.3 Elect H. George Levy Mgmt For Withhold Against 1.4 Elect W. Alan McCollough Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement for Amending Bylaws 4 Elimination of Supermajority Mgmt For For For Requirement for Certain Mergers and Other Transactions 5 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status IVGN CUSIP9 46185R100 10/28/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Right to Adjourn Meeting Mgmt For For For Linear Technology Corp. Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Swanson, Jr. Mgmt For For For 1.2 Elect David Lee Mgmt For For For 1.3 Elect Lothar Maier Mgmt For For For 1.4 Elect Richard Moley Mgmt For For For 1.5 Elect Thomas Volpe Mgmt For For For 2 Ratification of Auditor Mgmt For For For LSI Industries Ticker Security ID: Meeting Date Meeting Status LYTS CUSIP9 50216C108 11/20/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Kreider Mgmt For TNA N/A 1.2 Elect Dennis Meyer Mgmt For TNA N/A 1.3 Elect Wilfred O'Gara Mgmt For TNA N/A 1.4 Elect Robert Ready Mgmt For TNA N/A 1.5 Elect Mark Serrianne Mgmt For TNA N/A 1.6 Elect James Sferra Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 Amendment to Regulations Mgmt For TNA N/A Regarding Board Right to Amend Regulations Magma Design Automation, Inc. Ticker Security ID: Meeting Date Meeting Status LAVA CUSIP9 559181102 08/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roy Jewell Mgmt For For For 1.2 Elect Thomas Rohrs Mgmt For For For 2 Ratification of Auditor Mgmt For For For Matrix Service Company Ticker Security ID: Meeting Date Meeting Status MTRX CUSIP9 576853105 10/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bradley Mgmt For For For 1.2 Elect Michael Hall Mgmt For For For 1.3 Elect I. Edgar Hendrix Mgmt For For For 1.4 Elect Paul Lackey Mgmt For For For 1.5 Elect Tom Maxwell Mgmt For For For 1.6 Elect David Tippeconnic Mgmt For For For 2 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. Mentor Corporation Ticker Security ID: Meeting Date Meeting Status MNT CUSIP9 587188103 09/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization from Minnesota to Mgmt For For For Delaware 2.1 Elect Michael Emmons Mgmt For For For 2.2 Elect Walter Faster Mgmt For For For 2.3 Elect Margaret Jordan Mgmt For For For 2.4 Elect Joshua Levine Mgmt For For For 2.5 Elect Katherine Napier Mgmt For For For 2.6 Elect Burt Rosen Mgmt For For For 2.7 Elect Joseph Whitters Mgmt For For For 3 Amendment to the 2005 Long-term Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For Methode Electronics Ticker Security ID: Meeting Date Meeting Status MEI CUSIP9 591520200 09/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Walter Aspatore Mgmt For For For 1.2 Elect Warren Batts Mgmt For For For 1.3 Elect J. Edward Colgate Mgmt For For For 1.4 Elect Darren Dawson Mgmt For For For 1.5 Elect Donald Duda Mgmt For For For 1.6 Elect Isabelle Goossen Mgmt For For For 1.7 Elect Christopher Hornung Mgmt For For For 1.8 Elect Paul Shelton Mgmt For For For 1.9 Elect Lawrence Skatoff Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against Micros Systems, Inc. Ticker Security ID: Meeting Date Meeting Status MCRS CUSIP9 594901100 11/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Brown, Jr. Mgmt For For For 1.2 Elect B. Gary Dando Mgmt For For For 1.3 Elect A.L. Giannopoulos Mgmt For For For 1.4 Elect F.Suzanne Jenniches Mgmt For For For 1.5 Elect John Puente Mgmt For For For 1.6 Elect Dwight Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1991 Stock Mgmt For For For Option Plan 4 Transaction of Other Business Mgmt For Against Against Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For MTS Systems Corporation Ticker Security ID: Meeting Date Meeting Status MTSC CUSIP9 553777103 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Lou Chameau Mgmt For For For 1.2 Elect Merlin Dewing Mgmt For For For 1.3 Elect Laura Hamilton Mgmt For For For 1.4 Elect Brendan Hegarty Mgmt For For For 1.5 Elect Lois Martin Mgmt For For For 1.6 Elect Joseph O'Donnell Mgmt For For For 1.7 Elect Barb Samardzich Mgmt For For For 2 Ratification of Auditor Mgmt For For For National City Corporation Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 12/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64110D104 09/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Warmenhoven Mgmt For For For 1.2 Elect Donald Valentine Mgmt For For For 1.3 Elect Jeffry Allen Mgmt For For For 1.4 Elect Carol Bartz Mgmt For For For 1.5 Elect Alan Earhart Mgmt For For For 1.6 Elect Thomas Georgens Mgmt For For For 1.7 Elect Edward Kozel Mgmt For For For 1.8 Elect Mark Leslie Mgmt For For For 1.9 Elect Nicholas Moore Mgmt For For For 1.10 Elect George Shaheen Mgmt For For For 1.11 Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Allow For Equity Grants to Non-Employee Directors 3 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Increase the Share Reserve 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Ratification of Auditor Mgmt For For For NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 11/19/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Company Name Change Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Plantronics, Inc. Ticker Security ID: Meeting Date Meeting Status PLT CUSIP9 727493108 07/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marv Tseu Mgmt For For For 1.2 Elect Ken Kannappan Mgmt For For For 1.3 Elect Brian Dexheimer Mgmt For For For 1.4 Elect Greggory Hammann Mgmt For For For 1.5 Elect John Hart Mgmt For For For 1.6 Elect Marshall Mohr Mgmt For For For 1.7 Elect Roger Wery Mgmt For For For 2 RATIFY AND APPROVE Mgmt For For For AMENDMENTS TO THE 2003 STOCK PLAN. 3 RATIFY AND APPROVE Mgmt For For For AMENDMENTS TO THE 2002 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Resources Connection Inc. Ticker Security ID: Meeting Date Meeting Status RECN CUSIP9 76122Q105 10/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jolene Sykes-Sarkis Mgmt For For For 1.2 Elect Anne Shih Mgmt For For For 1.3 Elect Robert Kistinger Mgmt For For For 2 Amendment to the 2004 Mgmt For Against Against Performance Incentive Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For RTI Biologics Inc. Ticker Security ID: Meeting Date Meeting Status RTIX CUSIP9 74975N105 07/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter Gearen Mgmt For For For 1.2 Elect Michael Odrich Mgmt For For For 1.3 Elect Adrian Smith Mgmt For For For 1.4 Elect Udo Henseler Mgmt For For For Safeco Corporation Ticker Security ID: Meeting Date Meeting Status SAF CUSIP9 786429100 07/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2.1 Elect Joseph Brown Mgmt For For For 2.2 Elect Kerry Killinger Mgmt For For For 2.3 Elect Gary Locke Mgmt For For For 2.4 Elect Charles Rinehart Mgmt For For For 2.5 Elect Gerardo I. Lopez Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Sanmina-SCI Corporation Ticker Security ID: Meeting Date Meeting Status SANM CUSIP9 800907107 09/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For Scotts Miracle-Gro Company Ticker Security ID: Meeting Date Meeting Status SMG CUSIP9 810186106 01/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Kelly, Jr. Mgmt For For For 1.2 Elect Carl Kohrt Mgmt For For For 1.3 Elect John Shiely Mgmt For For For 2 Ratification of Auditor Mgmt For For For Seagate Technology Ticker Security ID: Meeting Date Meeting Status STX CUSIP9 G7945J104 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT WILLIAM D. WATKINS AS A Mgmt For For For DIRECTOR 2 ELECT STEPHEN J. LUCZO AS A Mgmt For For For DIRECTOR 3 ELECT FRANK J. BIONDI AS A Mgmt For For For DIRECTOR 4 ELECT WILLIAM W. BRADLEY AS Mgmt For For For A DIRECTOR 5 ELECT DONALD E. KIERNAN AS A Mgmt For For For DIRECTOR 6 ELECT DAVID F. MARQUARDT AS Mgmt For For For A DIRECTOR 7 ELECT LYDIA M. MARSHALL AS A Mgmt For For For DIRECTOR 8 ELECT C.S. PARK AS A Mgmt For For For DIRECTOR 9 ELECT GREGORIO REYES AS A Mgmt For For For DIRECTOR 10 ELECT JOHN W. THOMPSON AS A Mgmt For For For DIRECTOR 11 Amendment to the Executive Officer Mgmt For For For Performance Bonus Plan 12 Ratification of Auditor Mgmt For For For Secure Computing Corporation Ticker Security ID: Meeting Date Meeting Status SCUR CUSIP9 813705100 11/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Sigma Designs, Inc. Ticker Security ID: Meeting Date Meeting Status SIGM CUSIP9 826565103 07/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thinh Tran Mgmt For Withhold Against 1.2 Elect William Almon Mgmt For Withhold Against 1.3 Elect Julien Nguyen Mgmt For Withhold Against 1.4 Elect Lung Tsai Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Sovereign Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status SOV CUSIP9 845905108 01/28/2009 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A Stone Energy Corporation Ticker Security ID: Meeting Date Meeting Status SGY CUSIP9 861642106 08/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Shares Pursuant to Mgmt For For For Merger Tidewater Inc. Ticker Security ID: Meeting Date Meeting Status TDW CUSIP9 886423102 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect M. Jay Allison Mgmt For For For 1.2 Elect James Day Mgmt For For For 1.3 Elect Richard du Moulin Mgmt For For For 1.4 Elect J. Wayne Leonard Mgmt For For For 1.5 Elect Richard Pattarozzi Mgmt For For For 1.6 Elect Nicholas Sutton Mgmt For For For 1.7 Elect Cindy Taylor Mgmt For For For 1.8 Elect Dean Taylor Mgmt For For For 1.9 Elect Jack Thompson Mgmt For For For 2 APPROVAL OF THE TERMS OF Mgmt For For For THE EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Trico Marine Services Inc. Ticker Security ID: Meeting Date Meeting Status TRMA CUSIP9 896106200 08/12/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For Pursuant to the DeepOcean Acquisition 2 Increase of Authorized Common Mgmt For For For Stock 3 Miscellaneous Proposal Mgmt Abstain Abstain For Tutor Perini Corporation Ticker Security ID: Meeting Date Meeting Status PCRCP CUSIP9 713839108 09/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3.1 Elect Marilyn Alexander Mgmt For For For 3.2 Elect Peter Arkley Mgmt For For For 3.3 Elect Raymond Oneglia Mgmt For For For 3.4 Elect Donald Snyder Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2004 Stock Mgmt For Against Against Option and Incentive Plan 6 Right to Adjourn Meeting Mgmt For For For UGI Corporation Ticker Security ID: Meeting Date Meeting Status UGI CUSIP9 902681105 01/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Ban Mgmt For For For 1.2 Elect Richard Gozon Mgmt For For For 1.3 Elect Lon Greenberg Mgmt For For For 1.4 Elect Marvin Schlanger Mgmt For For For 1.5 Elect Anne Pol Mgmt For For For 1.6 Elect Ernest Jones Mgmt For For For 1.7 Elect John Walsh Mgmt For For For 1.8 Elect Roger Vincent Mgmt For For For 1.9 Elect M. Shawn Puccio Mgmt For For For 2 Ratification of Auditor Mgmt For For For Universal Corporation Ticker Security ID: Meeting Date Meeting Status UVVHP CUSIP9 913456109 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Freeman Mgmt For For For 1.2 Elect Eddie Moore, Jr. Mgmt For For For 1.3 Elect Hubert Stallard Mgmt For For For VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Whitney Holding Corporation Ticker Security ID: Meeting Date Meeting Status WTNY CUSIP9 966612103 12/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorization of Preferred Stock Mgmt For Against Against 2 Increase in Authorized Common Mgmt For For For Stock World Acceptance Corporation Ticker Security ID: Meeting Date Meeting Status WRLD CUSIP9 981419104 08/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect A. Alexander McLean, lll Mgmt For For For 1.2 Elect James R. Gilreath Mgmt For For For 1.3 Elect William S. Hummers, lll Mgmt For For For 1.4 Elect Charles Way Mgmt For For For 1.5 Elect Ken R. Bramlett, Jr. Mgmt For For For 1.6 Elect Mark C. Roland Mgmt For For For 1.7 Elect Darrell Whitaker Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For 2 3 Ratification of Auditor Mgmt For For For Worthington Industries Ticker Security ID: Meeting Date Meeting Status WOR CUSIP9 981811102 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Endres Mgmt For For For 1.2 Elect Peter Karmanos, Jr. Mgmt For For For 1.3 Elect Carl Nelson, Jr. Mgmt For For For 2 Annual Incentive Plan for Mgmt For For For Executives 3 Amendment to the 1997 Long-Term Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Implementing Equal Employment Opportunity Policies Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Capital Appreciation Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
